Case 1:20-cv-01824-CMA-NYW Document 41 Filed 04/22/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 20-cv-01824-CMA-NYW

  CELIA GONZALEZ DE GOMEZ, as surviving spouse
  and personal representative of the Estate of Luis Gomez Ciprez,

        Plaintiff,

  v.

  ADAMS COUNTY,
  ADAMS COUNTY SHERIFF’S OFFICE,
  ADAMS COUNTY WORK RELEASE,
  RICHARD A. REIGENBORN, in his individual and official capacities,
  VINCENT E. SAUTER, in his individual and official capacities,
  CORY A WILLS, in his individual and official capacities,
  WELLPATH, and
  JOHN DOES 1-10,

        Defendants.


                                           ORDER


        This matter is before the Court on Magistrate Judge Wang’s Recommendation

  (Doc. #35) that Defendant Wellpath’s Motion to Dismiss (Doc. # 22) be granted. For the

  following reasons, the Court affirms and adopts Judge Wang’s Recommendation.

                                   I.     BACKGROUND

        This case arose from the death of Luis Gomez Ciprez. Mr. Gomez Ciprez

  suffered from a number of medical conditions – including cirrhosis of the liver, hepatic

  encephalopathy, and hypertension – for which he had been prescribed medications by

  his doctors. (Doc. # 1, ¶¶ 19, 21). In 2019, Mr. Gomez Ciprez pled guilty to a criminal

                                              1
Case 1:20-cv-01824-CMA-NYW Document 41 Filed 04/22/21 USDC Colorado Page 2 of 3




  charge and was sentenced to a 120-day work release program through the Adams

  County Jail. (Doc. # 1, ¶¶ 2, 18-19). While Mr. Gomez Ciprez was serving his sentence,

  the Adams County Jail allegedly failed to provide him with his prescription medications.

  (Doc. # 1, ¶ 46). As a result, Mr. Gomez Ciprez was hospitalized and ultimately died.

  (Doc. # 1, ¶ 45).

         Plaintiffs, Mr. Gomez Ciprez’s surviving spouse and estate, sued various Adams

  County officials, alleging negligence, wrongful death, and violations Eighth and

  Fourteenth Amendments. (Doc. # 1, ¶¶ 52-80). Plaintiffs also sued Wellpath, the

  company that provides healthcare to the Jail’s inmates. (Doc. # 1, ¶¶ 9, 25). Wellpath

  moved to dismiss the claims against it, arguing that Plaintiff had failed to state a claim

  for relief against Wellpath. (Doc. # 22). Judge Wang agreed and recommended

  dismissing the claims against Wellpath without prejudice. (Doc. # 35).

         Neither party filed an objection to Judge Wang’s Recommendation. However,

  about a month after Judge Wang issued her Recommendation, Plaintiffs filed a Motion

  for Leave to Amend their Complaint, along with a proposed Amended Complaint. (Doc.

  # 39). The Motion for Leave to Amend has been referred to Judge Wang for a

  recommendation. (Doc. # 40).

                           II.    ANALYSIS AND CONCLUSION

         Under 28 U.S.C. § 636(a)(1)(B), this Court may designate a magistrate judge to

  consider dispositive motions and submit recommendations to the Court. When a

  magistrate judge submits a recommendation, the Court must “determine de novo any

  part of the magistrate judge’s [recommended] disposition that has been properly


                                               2
Case 1:20-cv-01824-CMA-NYW Document 41 Filed 04/22/21 USDC Colorado Page 3 of 3




  objected to.” F.R.C.P. 72(b)(3). In the absence of a timely objection, however, “the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991). Applying this

  standard, the Court concludes that Judge Wang’s Recommendation is well-reasoned,

  and the Court finds no clear error in Judge Wang’s Recommendation. Therefore, the

  Court AFFIRMS Judge Wang’s Recommendation (Doc. # 35) and ADOPTS the

  Recommendation as an order of this Court. Defendant Wellpath’s Motion to Dismiss

  (Doc. # 22) is GRANTED, and Plaintiffs’ claims against Wellpath are DISMISSED

  WITHOUT PREJUDICE.



        DATED: April 22, 2021

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              3
